Case 2:20-cv-00136-NT Document 35 Filed 12/01/20 Page 1 of 4                     PageID #: 543




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


  OLYMPIA HOTEL MANAGEMENT,
  LLC, a Delaware limited liability company,

                     Plaintiff,
  v.                                                 Civil Action No. 2:20-cv-00136-NT
  THE BEND HOTEL DEVELOPMENT
  COMPANY, LLC, an Illinois limited
  liability company,
                     Defendant.


                    JOINT OBJECTION TO SCHEDULING ORDER

           NOW COME Plaintiff Olympia Hotel Management, LLC (“Olympia”) and

  Defendant The Bend Hotel Development Company, LLC (“Bend”), and enter the

  following joint objection to the Court’s Scheduling Order entered November 15, 2020

  (ECF No. 32). In support of this Objection, the parties state as follows.

           1.    The Bend asserts counterclaims against Olympia, and both parties wish to

  reserve the right to proffer expert testimony with respect to their affirmative claims.

           2.    Accordingly, the parties propose that each party, with respect to its

  affirmative claims, be required to designate experts required to be disclosed by Fed. R.

  Civ. P. 26(a)(2)(A) by January 28, 2021.

           3.    The parties propose that each party, with respect to any rebuttal of the

  experts designated by January 28, 2021, be required to designate experts required to be

  disclosed by Fed. R. Civ. P. 26(a)(2)(A) by March 4, 2021.

           4.    The parties note that these changes do not alter other deadlines in the case

  schedule.




  12539986.1
Case 2:20-cv-00136-NT Document 35 Filed 12/01/20 Page 2 of 4                    PageID #: 544




           5.    The parties further propose that each party be allowed 7 (seven)

  depositions per side and that this limit exclude expert witnesses. The parties believe that

  increasing the number of depositions per side from 5 to 7, and excluding expert witnesses

  from this number, is necessary because of the number of individuals involved in the

  subject matter of the lawsuit.

           WHEREFORE, Plaintiff Olympia Hotel Management, LLC and Defendant The

  Bend Hotel Development Company, LLC respectfully request that this Honorable Court

  amend the operative scheduling order as follows:

                 a. The deadline to designate experts required to be designated by Rule

                     26(a)(2)(A) on each party’s affirmative claims shall be January 28,

                     2021.

                 b. The deadline to designate rebuttal experts required to be designated by

                     Rule 26(a)(2)(A) shall be March 4, 2021.

                 c. The number of depositions per side shall be 7 (seven) and this limit

                     shall exclude expert witnesses.




                                               2
  12539986.1
Case 2:20-cv-00136-NT Document 35 Filed 12/01/20 Page 3 of 4                 PageID #: 545




  DATED: December 1, 2020

  Respectfully submitted,



   /s/ Aaron P. Burns                             /s/ Nolan L. Reichl
   Aaron P. Burns                                 Nolan L. Reichl
   PEARCE, DOW & BURNS, LLP                       PIERCE ATWOOD LLP
   2 Monument Sq., Ste. 901                       Merrill’s Wharf
   PO Box 108                                     254 Commercial Street
   Portland, ME 04112                             Portland, ME 04101
   Tel: (207) 822-9900                            Tel: (207) 791-1100
   aburns@pearcedow.com                           nreichl@pierceatwood.com

   James L. Oakley                                Attorney for Plaintiff and Counterclaim
   Zachary R. Clark                               Defendant Olympia Hotel Management, LLC
   TAFT STETTINIUS & HOLLISTER LLP
   111 East Wacker Drive, Ste. 2800
   Chicago, Illinois 60601
   Tel: (312) 527-4000
   joakley@taftlaw.com
   zclark@taftlaw.com

   Attorneys for Defendant and Counterclaim
   Plaintiff The Bend Hotel Development
   Company, LLC




                                              3
  12539986.1
Case 2:20-cv-00136-NT Document 35 Filed 12/01/20 Page 4 of 4                     PageID #: 546




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

           I hereby certify that I caused the foregoing document to be electronically filed

  with the Clerk of Court using the CM/ECF system which sent notification of such filing

  to all counsel of record.



  Dated this 1st day of December, 2020.

                                                 By: /s/ Nolan L. Reichl
                                                    Nolan L. Reichl
                                                    PIERCE ATWOOD LLP
                                                    Merrill’s Wharf
                                                    254 Commercial Street
                                                    Portland, ME 04101
                                                    Tel: (207) 791-1100
                                                    Fax: (207) 791-1350
                                                    nreichl@pierceatwood.com

                                                     Attorney for Plaintiff and Counterclaim
                                                     Defendant Olympia Hotel Management,
                                                     LLC




                                                4
  12539986.1
